United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
HEALTH AGENCY, Fort Belvoir, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0092
Issued: March 4, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On October 16, 2019 appellant filed a timely appeal from an August 29, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned the appeal Docket No. 20-0092.
The Board has duly considered the matter and finds that this case is not in posture for
decision.
On December 11, 2016 appellant, then a 48-year-old dental assistant, filed a traumatic
injury claim (Form CA-1) alleging that on December 7, 2016 she was struck by a vehicle when
crossing a street on the employing establishment premises while in the performance of duty. She
stopped work on December 8, 2016. OWCP initially accepted the claim for cervical spine sprain,
hematoma of the scalp, abrasion injury of other part of the head and abrasion of the left elbow. It
subsequently expanded its acceptance of the claim to include strain of the muscles and tendons of
the left shoulder rotator cuff, and cervical disc disorder with radiculopathy. OWCP paid appellant
intermittent wage-loss compensation on the supplemental rolls as of January 23, 2017. Appellant
returned to full-time modified work on June 4, 2017. OWCP continued to pay appellant wageloss compensation on the supplemental rolls until it placed her on the periodic rolls as of
April 29, 2018. Appellant subsequently returned to work in a sedentary position and OWCP paid

her compensation for intermittent wage-loss on the supplemental rolls as of December 10, 2018.
Appellant did not receive wage-loss compensation between February 2, 2019 and June 10, 2019.
On February 5, 2019 Dr. Ryan Jander, a Board-certified hand surgeon, performed a left
shoulder arthroscopy to treat appellant’s left shoulder adhesive capsulitis.
Appellant submitted claims for compensation (Form CA-7) for leave without pay (LWOP)
for the period March 18 to June 7, 2019.1
In March 28, 2019 treatment notes, Dr. Jander assessed post arthroscopy adhesive
capsulitis and cervical radiculopathy. He provided a disability certificate of the same date,
indicating that appellant could not return to work “until after April 11, 2019, when further
disability will be determined.”
A separate treatment note, dated March 28, 2019, provided by Dr. Christopher Spevak,
Board-certified in pain medicine, indicated that appellant was released to return to work without
restrictions.
OWCP received treatment notes, dated from April 18 to 24, 2019, from Dr. Rosemarie
Filart, a Board-certified physiatrist. In her April 18, 2019 notes, Dr. Filart advised that appellant’s
chief complaint was chronic pain. She noted appellant’s history of injury, examined appellant,
and diagnosed cervicalgia. Dr. Filart related that appellant had been released to return to work
without restrictions. Dr. Spevak also saw appellant on April 24, 2019 for complaints of neck pain
with radiculopathy. He also released appellant to return to work without limitations.
In a development letter dated May 10, 2019, OWCP notified appellant that the evidence of
record indicated that she was claiming wage-loss compensation due to total disability related to a
left shoulder arthroscopy surgery performed on February 5, 2019. It noted that the operative report
indicated that appellant had left shoulder adhesive capsulitis, which was not a currently accepted
work injury. OWCP explained that additional evidence was needed to establish that the
February 5, 2019 surgery was causally related to the work injury and medically necessary. It
advised appellant that her case would be held open for 30 days to afford her the opportunity to
submit the requested information.
In an April 4, 2019 report, Dr. Bradley Dengler, a neurosurgeon, noted that appellant
underwent cervical spine surgery on May 24, 2018 and a recent shoulder surgery. He advised that
appellant was seen for recurrent cervical symptoms. Dr. Dengler diagnosed cervical radiculopathy.
He also provided treatment notes of the same date. Dr. Dengler indicated that appellant could
return to work on May 28, 2019.
In May 2, 2019 treatment notes and a narrative report of the same date, Dr. Dengler related
that appellant was seen in a follow up related to her April 25, 2019 magnetic resonance imaging
(MRI) scan results, which revealed a combination of old left C5-6 and C6-7 laminectomy and new

1
Appellant had filed Form CA-7 claims for compensation for disability commencing February 4, 2019; however,
the claims, prior to March 18, 2019, are not the subject of this appeal.

2

C5-6 findings and resolution of foraminal stenosis. In May 3, 2019 treatment notes, he reviewed
her MRI scan results, diagnosed cervicalgia, and recommended a spinal cord stimulator.
OWCP received treatment notes, dated May 10, 2019, from Dr. Michael Stockin, a Boardcertified anesthesiologist, who diagnosed cervicalgia.
In May 13, 2019 reports, Dr. Stockin noted that he treated appellant for sprain of the
cervical spine ligaments and cervical radiculopathy. He advised that she underwent a successful
spinal cord stimulator trial and he was planning to perform surgical implementation on
June 12, 2019.
Dr. Filart also saw appellant on May 13, 2019 and treated her for cervicalgia.
In a May 16, 2019 report, Dr. Jander diagnosed adhesive capsulitis, cervical radiculopathy,
and post arthroscopy. He opined that appellant had reached maximum medical improvement
(MMI) and was cleared to return to work as her shoulder symptoms had resolved. Dr. Jander also
noted that appellant’s further work restrictions could be assessed by a neurosurgeon.
Dr. Dengler, in a May 22, 2019 report, noted that appellant underwent cervical spine fusion
surgery on May 24, 2018 and recent shoulder surgery. He advised that she was seen on April 4,
2019 with recurrent cervical neck symptoms. Dr. Dengler opined that appellant could return to
work no earlier than June 26, 2019.
In a June 6, 2019 report, Dr. Jander noted that appellant’s history of injury was related to
a motor vehicle accident on December 7, 2016. He explained that she sustained a cervical spine
injury, which required multiple surgeries and overshadowed the less urgent left shoulder injury.
Dr. Jander indicated that, after appellant’s cervical spine injuries were stabilized, she was able to
fully focus on the left shoulder injury and her ongoing pain and limited motion. He noted that he
first evaluated appellant in July 2018 and that the treatment appellant received for the left shoulder
was ineffective. Dr. Jander advised that appellant had gone one and a half years without pain relief
and, after several conservative measures, appellant underwent arthroscopic release on her left
shoulder on February 5, 2019. Additionally, he noted that appellant underwent intensive
rehabilitation with an excellent functional result and significant improvement in her shoulder pain
and range of motion). Dr. Jander opined, “[w]ithout question, the left shoulder pain is causally
related to the motor vehicle accident that occurred on December 7, 2016. [Appellant] states that,
prior to this accident, her shoulder was fine and had no problems.” He advised that appellant did
not require further treatment.
OWCP received June 12, 19, and 26, July 5, 12, and 30, and August 14, 2019 reports
related to appellant’s spinal cord stimulator placement and after care.
In a June 19, 2019 report, Dr. Dengler advised that appellant should continue off work.
On July 30, 2019 Dr. Dengler completed a work capacity evaluation (Form OWCP-5c) in
which he noted appellant’s diagnoses as cervical spondylosis and radiculopathy and related that
appellant could return to sedentary work, starting August 6, 2019, for three hours a day.

3

In an August 14, 2019 report, Dr. Spevak noted that appellant was treated for chronic pain
syndrome of the neck and left arm.
By decision dated August 29, 2019, OWCP denied appellant’s claim for disability for the
period from March 18 through June 7, 2019, finding that the medical evidence of record was
insufficient to establish that appellant was disabled from work due to her accepted work-related
conditions. It further found that medical evidence of record was insufficient to establish that
adhesive capsulitis and the attendant surgery were causally related to the accepted December 7,
2016 employment injury.
The Board, having duly considered the matter finds that OWCP did not discuss medical
evidence submitted in support of appellant’s claims. Thus, the Board finds that this case is not in
posture for decision.2
In the case of William A. Couch,3 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
While OWCP is not required to list every piece of evidence submitted to the record, the
record is clear that medical reports were not reviewed by OWCP in its August 29, 2019 decision.4
OWCP did not address the reports from Dr. Dengler regarding appellant’s disability due to
appellant’s accepted cervical conditions. Furthermore, OWCP also did not address medical reports
from Drs. Spevak, Filart, and Stockin.
As the Board’s decisions are final as to the subject matter appealed, it is crucial that all
evidence relevant to the subject matter of the claim which was properly submitted to OWCP prior
to the time of issuance of its final decision be reviewed and addressed by OWCP.5 OWCP did not
consider medical reports from Drs. Dengler, Spevak, Filart, and Stockin, the Board cannot review
such evidence for the first time on appeal.6

2

See A.C., Docket No. 20-0917 (issued January 27, 2021); K.F., Docket No. 19-0888 (issued January 2, 2020);
J.J., Docket No. 13-1666 (issued August 18, 2014).
3

41 ECAB 548 (1990).

4

See T.G., Docket No. 19-1930 (issued January 8, 2021).

5

See C.S., Docket No. 18-1760 (issued November 25, 2019); Yvette N. Davis, 55 ECAB 475 (2004); see also
William A. Couch, supra note 3.
6

20 C.F.R. § 501.2(c). See also G.M., Docket No. 16-1766 (issued February 16, 2017).

4

For this reason, the case will be remanded to OWCP to properly consider all of the
evidence of record.7 Following this and other such further development as deemed necessary,
OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the August 29, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 4, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

M.J., Docket No. 18-0605 (issued April 12, 2019).

5

